TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                           JUDGMENT RENDERED JULY 8, 2014



                                      NO. 03-13-00469-CR


                               Jacqueline Kae Norris, Appellant

                                                v.

                                  The State of Texas, Appellee




             APPEAL FROM 264TH DISTRICT COURT OF BELL COUNTY
               BEFORE JUSTICES PURYEAR, GOODWIN, AND FIELD
                  AFFIRMED -- OPINION BY JUSTICE PURYEAR




This is an appeal from the judgment of conviction entered by the trial court. Having reviewed

the record and the parties’ briefs, the Court holds that there was no reversible error in the trial

court’s judgment. Therefore, the Court affirms the trial court’s judgment of conviction. Because

appellant is indigent and unable to pay costs, no adjudication of costs is made.